I am unable to concur in that portion of the leading opinion in this case prepared by Mr. Justice Carter, wherein he holds that the trial Judge committed no error in leaving it to the jury to say whether or not John Kennedy was an agent or servant of the defendant, Meece, at the time of the collision.
It was held in the cases of Davis v. Littlefield, 97 S.C. 171,81 S.E., 487; Osteen v. South CarolinaCotton Oil Company, 102 S.C. 146, 86 S.E., 202, L.R.A., 1916-B, 629; Keen v. Army Cycle Co., 124 S.C. 342,117 S.E., 531; and Burbage v. Curry, 127 S.C. 349,121 S.E., 267, that when one is found in possession of a car of another, using it in the service of such other, he is presumed to be the servant of the owner. This presumption follows through the entire case, and requires rebuttal evidence on the part of the owner (McLeod v. Atlantic CoastLine R. Co., 93 S.C. 71, 76 S.E., 19, 20, 705), and the issue is one for the jury, subject to the rule laid down in the last case cited. In enunciating the general rule referred to, Mr. Justice Woods, who wrote the opinion, goes on to say: "The general rule is not, however, always applicable; for the evidence offered by the defendant may explain so clearly the act on which the presumption of negligence [agency here] rests, and show due care so plainly and indisputably, *Page 552 
that the presumption originally created would be completely destroyed. When no reasonable man could fail to come to the conclusion that the presumption had been so destroyed, and there is no other evidence of negligence, then it would not only be within the power of the Court, but its duty, to order a nonsuit or direct a verdict for the defendant."
I think the rebuttal evidence in the case on behalf of the defendant, Meece, clearly and fully explains the act on which the legal presumption of agency rests, and annihilates the presumption.
In my opinion the record does not disclose any material evidence which tends to show that John Kennedy, at the time of the accident, was using the truck in the service of Meece. The evidence negatives this conclusion.
Meece, as he had done before on several occasions, undertook to haul a truck load of produce from Florida for W. P. Kennedy. On this occasion, the truck was in the sole charge of John Young, a Negro, thirty years of age, who had been working for him seven or eight months, and was an experienced driver. Young had his standing instructions from Meece to permit no one else to drive the truck. According to the uncontradicted evidence, Meece did not even know that John Kennedy was going to ride on the truck to Florida, nor that he had ever ridden on the truck, nor that Winn would be on the trip. This testimony and other evidence in the case, in my opinion, completely rebuts the presumption of agency.
I do not think the case of Chantry v. Pettit Motor Company,156 S.C. 1, 152 S.E., 753, cited in the leading opinion, is in point. The facts are dissimilar to the facts in the case at bar.
The trial Judge should have directed a verdict for the defendant, Meece, on the issue of agency; and Justices Bonham *Page 553 
and Baker being of the same opinion, it is ordered that this be done, under Rule 27.
MESSRS. JUSTICES BONHAM and BAKER concur.
 *Page 1